Citation Nr: 0735948	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchitis, 
including secondary to smoking.  

2.  Entitlement to service connection for asthma, including 
secondary to smoking.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
November 1973.  He served in the Republic of Vietnam from 
January 9, 1972 to November 23, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for bronchitis and asthma, and found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
bronchitis is related to disease or injury in service.  

2.  The medical evidence does not show that the veteran's 
asthma was incurred in or aggravated by service.  

3.  The May 1995 and July 1998 rating decisions that denied 
service connection for PTSD are final.  


4.  The evidence received since the July 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Bronchitis, including secondary to smoking, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1101, 1103, 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.300, 3.303 (2007).  

2.  Asthma, including secondary to smoking, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1153, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.300, 3.303, 3.306 (2007).  

3.  The evidence received since the final July 1998 rating 
decision that found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of that claim, no further discussion of VCAA 
compliance is needed with regard to the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD.  

With regard to the service connection claims, in an April 
2002 letter, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence he had in his possession that pertained to 
the claims.  In a July 2006 letter, he was advised of how 
disability ratings and effective dates were determined.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, post 
service private treatment records, VA examination reports, 
the veteran's own statements, and unit history information 
provided by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Additionally, he and his wife provided 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in August 2007.  There is no additional 
notice that should be provided and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims for service connection, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  




Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Current law prohibits service connection for disability or 
death on the basis that such resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).  

The veteran contends that he is entitled to service 
connection for bronchitis and asthma, including secondary to 
smoking.  However, after careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for these disabilities is not warranted because 
the evidence does not establish that any current bronchitis 
and/or asthma began in or are otherwise related to his active 
military service.  

Initially, the Board acknowledges the veteran's assertions 
that his bronchitis and/or asthma are due to his use of 
tobacco products in service.  However, as noted above, 
VA benefits are not available for disease caused by tobacco 
use.  See 38 U.S.C.A. § 1103 (West 2002).  Consequently, the 
claims for service connection for bronchitis and asthma, 
secondary to smoking, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law).  

The veteran's service medical records show that he reported a 
history of asthma since childhood.  He was initially accepted 
into service, but had difficulty with running during basic 
training due to this disability.  As a result, he was 
provided with a physical profile that restricted his running.  
The remainder of his service medical records do not show any 
treatment pertaining to his asthma or bronchitis.  He was 
treated for various coughs, colds and the flu.  On at least 
one occasion he was advised to decrease his smoking.  Upon 
separation examination in November 1973, the veteran's lungs 
and chest were shown to be clinically normal and the veteran 
did not relate any complaints regarding his respiratory 
system in his Report of Medical History.  The first evidence 
of post service treatment for asthma is in 1994.  The current 
medical reports, including VA treatment reports and VA 
examination reports do not provide any causal relationship 
between the veteran's asthma and/or bronchitis and his 
military service.  Rather, they note a history of asthma 
since childhood.  Without medical evidence of a nexus between 
the veteran's current complaints and his military service, 
service connection cannot be established.  

Moreover, aggravation may not be conceded where a disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent 
to service.  See 38 C.F.R. § 3.306 (2007).  Temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).  The Board acknowledges the 
veteran's testimony that he experienced an asthma attack 
while running during basic training.  However, he was able to 
complete his training and he remained in service to complete 
his tour of duty after he was provided with a profile for 
running and assigned a position that did not require him to 
run.  There is no evidence in the service medical records to 
show that the veteran's asthma clinically worsened as a 
result of his military service.  In fact, there was no 
mention of the disability during his separation examination 
in November 1973.  

While the veteran contends that his current bronchitis and 
asthma are related to his period of active military service, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He has not submitted medical statements to 
support his contention.  In this regard, he is competent to 
identify the presence of symptoms that may be associated with 
a respiratory disability, i.e., coughing, difficulty 
breathing, etc.  However, he is not competent to relate any 
currently diagnosed disability to his military service.  
Moreover, as the evidence fails to suggest that his current 
lung problems are possibly related to service, a VA 
examination is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  In this regard, he is noted to have 
had asthma since childhood, and he has testified that his 
current lung condition is related to smoking. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).



VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for PTSD in a 
May 1995 rating decision.  In that rating decision, the RO 
found that the veteran had not provided evidence of a 
verifiable stressor.  The veteran was notified of the 
decision in June 1995.  He did not appeal.  Thus, the May 
1995 decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

In February 1998, he requested that the claim be reopened.  
In a July 1998 rating decision, the RO again concluded that 
the additional evidence still did not contain a verifiable 
stressor.  He was notified of this decision in August 1998 
and he did not appeal it.  Thus, the July 1998 decision also 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  Consequently, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the May 1995 and July 
1998 rating decisions included service medical records, 
service personnel records, VA medical reports, and lay 
statements.  In his PTSD stressor statements, he did not 
provide any specific details regarding a particular stressor.  
Moreover, his DD-214 and his service personnel records did 
not reflect that he served in a combat position or that he 
earned a medal or ribbon that would denote that he served in 
combat.  Consequently, the RO concluded that the evidence did 
not show that the veteran had submitted sufficient evidence 
of a stressor capable of verification.  

In March 2002, the veteran submitted a request to reopen the 
claim for service connection for PTSD.  Evidence submitted 
subsequent to the July 1998 rating decision includes the 
veteran's statements made at his personal hearing before the 
undersigned Veterans Law Judge in August 2007.  At the 
hearing, he testified that he served as a replacement in 
Vietnam because he developed a rash and could no longer serve 
as a cook.  On one occasion when he was with the 2nd Armored 
Division, he was brought by helicopter to relieve someone on 
guard duty.  Rockets came in, and the service person that he 
was supposed to replace was hit.  He remembered that his name 
was "Likings" and the incident occurred on 
February 29, 1972.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., the 
submission of a credible stressor that is capable of 
verification.  Thus, new and material evidence has been 
submitted, and the claim is reopened.  




ORDER

Service connection for bronchitis, including secondary to 
smoking, is denied.  

Service connection for asthma, including secondary to 
smoking, is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and 
the claim is granted to this extent only.  


REMAND

Although the claim for service connection for PTSD is 
reopened, additional evidence is needed before a 
determination on the merits can be rendered.  

The veteran has provided details pertaining to a specific 
stressor incident, i.e., the death of a fellow serviceman 
named "Likings" on February 29, 1972.  This is an incident 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Research 
of Unit Records) would be able to research.  Consequently, an 
attempt to verify the veteran's claimed stressor must be 
made.  Additionally, the Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
from the Director, National Archives and Records 
Administration (NARA).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  




Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
July 2006.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  The RO/AMC should contact the JSRRC 
and/or NARA and request any existing 
information related to a rocket attack 
that resulted in the death of a serviceman 
named "Likings" on February 29, 1972.  

3.  If, and only if, the veteran's alleged 
stressor is confirmed, he should be 
scheduled for a VA examination to 
ascertain whether he has PTSD as a result 
of that stressor.  The examiner must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should be 
advised by the RO/AMC as to the verified 
stressor.  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
PTSD may be linked to the verified in-
service stressor.  

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


